Citation Nr: 0016981	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-16 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1998, in which the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for a right knee 
disability.  The veteran subsequently perfected an appeal of 
that decision.  A hearing on this claim was held in Denver, 
Colorado, on May 4, 2000, before Jeff Martin, who is a member 
of the Board and was designated by the chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A right knee disability is reasonably shown to have had 
its origins during the veteran's period of active service.


CONCLUSION OF LAW

A right knee disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
Additionally, he has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Although the veteran's service medical records 
are not available as they were apparently destroyed in the 
fire at the National Personnel Records Center (NPRC) in 1973, 
the RO has made all reasonable efforts to obtain records 
relating to his service.  The Board accordingly finds that 
all relevant evidence has been properly developed, and that 
the duty to assist in this case has been satisfied.  
38 U.S.C.A. § 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1999).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1999).

With respect to the applicable law and VA regulations, the 
Board notes that the liberalizing evidentiary standards set 
forth under 38 U.S.C.A. § 1154(b) and its corresponding 
regulatory section, 38 C.F.R. § 3.304(d) (1999), are not 
applicable in this case.  Although the record establishes 
that the veteran served on active during a period of war, 
there is nothing in the record which suggests that he engaged 
in combat with enemy forces.  His Form DD 214 notes that he 
served with the 53rd Ordnance Company and received the 
National Defense Service Medal and the good Conduct Medal, 
but no combat badges.  Moreover, the veteran does not allege 
that he incurred his right knee injury in connection with 
combat.  Thus, the liberalizing evidentiary standards 
afforded to combat service are not implicated by the facts or 
contentions presented in this case. 

As noted above, the veteran's service medical records are not 
available for review in the present case.  Consequently, the 
Board has a heightened obligation to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

In the present case, the veteran asserts that he injured his 
right knee in March or April 1954 while on active duty.  He 
specifically testified that he was assisting with the 
transport of oil drums when he slipped off a truck and hit 
his right knee.  He was taken to the First Aid Station and 
transported to an Air Force Base Hospital for treatment.  He 
was provided a brace that was corset-like and adjusted 
tightly to his knee, then used crutches, and spent 5 to 6 
weeks recovering.  X-rays were taken, and in an August 1997 
VA examination the veteran apparently told the examiner that 
he was informed that the x-rays were normal at that time.  
Since the 1954 incident, the veteran states that his right 
knee has intermittently caused him pain on use, and that a 
bone in the knee has been protruding with increasing 
prominence over the years.  He also provided sworn testimony 
that he has not injured his right knee since service.  

There is no evidence of record contradicting the veteran's 
sworn statements regarding an injury to his knee in service, 
and nothing to diminish the veteran's credibility.  Moreover, 
his recitation of how his knee was injured has been 
consistent throughout the claims file, adding to his 
credibility.  Therefore, based on these factors, the Board 
finds that the veteran's statements regarding having injured 
his right knee on active duty in 1954 are deemed credible as 
evidence of the incurrence of an injury in service.

With regard to the medical evidence of a current disability 
and a nexus, the veteran states that he had no treatment for 
right knee complaints prior to his August 1997 VA 
examination.  In this examination he complained of deformity, 
swelling, pain, morning stiffness, decreased range of motion, 
popping and cracking in the right knee.  On physical 
examination, the examiner noted moderate varus alignment with 
full extension, but decreased range of motion on flexion.  
The examiner also noted significant pain throughout range of 
motion, mild effusion, crepitation, tenderness over the 
medial joint line and on patellofemoral compression.  On x-
ray, the knee showed fusion of the proximal third of the 
tibia and fibula and no arthritic changes.  The radiologist 
noted that the fusion may be the result of a healed fracture.  
The examiner interpreted these results to be chondromalacia 
and synostosis of the right tibia and fibula with the 
etiology and significance unclear.  

The veteran also went to a private medical facility for 
treatment of the right knee in October 1997.  X-rays taken at 
this time showed chronic fusion deformity of the proximal 
fibula to proximal tibial metaphysis.  The results were 
deemed "most likely congenital but chronic infections or 
chronic post-traumatic change would be other 
considerations."  The examiner noted that the veteran's 
fibular bone was significantly offset on the right knee, and 
upon standing it appeared to be displaced inwardly, while the 
patella appeared to be displaced medially.  

At the May 2000 hearing before a member of the Board, the 
veteran submitted an evaluation by a private physician dated 
in March 2000, along with a written waiver of his right to 
initial review of this evidence by the RO.  38 C.F.R. 
§ 20.1304(c) (1999).  The private evaluation included the 
veteran's recitation of his injury sustained in service, when 
he "slipped and sustained a blow to the lateral aspect of 
the right knee" and his subsequent recurrent symptoms and 
developing bone deformity.  Upon examination, the examiner 
confirmed the presence of a prominent fibula and reviewed x-
rays, finding that they showed "ossification of the 
interosseous membrane between the fibula and tibia" that 
would be "compatible with a fracture sustained in 1954."  
He also noted that "the bone is very mature indicating that 
it has been present for most of his life."  Further, the 
private examiner stated that the pain is related to the lack 
of motion in the proximal tibiofibular joint.  In conclusion, 
the examiner specifically reported that the veteran's right 
knee condition "is a direct result of an injury sustained in 
1954 as the patient stated historically."

Although the examiner relied on the veteran's recitation of 
his injury, because his conclusions are more than simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, they are more 
than a bare transcription of the veteran's lay history, and 
constitute competent medical evidence.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, the Board has found 
the veteran's statements as to the incurrence of a right knee 
injury in service to be credible.  

Additionally, although there is not medical evidence of 
treatment from discharge to 1997, the veteran has testified 
as to the continuity of symptomatology.  While the veteran as 
a lay person is not competent to supply the etiology of his 
disability, he is competent to describe symptoms such as pain 
and relate obvious deformities, such as the protrusion of the 
bone in his right knee, and to note the continuity of these 
symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Not 
only has he provided such continuity in the present case, but 
the private medical opinion submitted in March 2000 relates 
these symptoms to his current disability through the x-ray 
evidence.  Further, the interpretation of the x-ray evidence 
established continuity by attributing the current disability 
to a fracture sustained in service.

Having established continuity, the Board turns to a 
discussion of the nexus evidence.  While the March 2000 
private evaluation is the only definitive opinion linking the 
veteran's 1954 injury to his current right knee deformity, 
several of the other medical reports also make this link, 
though in less definite terms.  The August 1997 VA 
radiologist's interpretation notes that the fusion "may be" 
the result of a healed fracture, and the October 1997 private 
radiologist's report states that "chronic post-traumatic 
change" is another consideration for the fusion, even though 
a congenital basis is most likely.  As for the August 1997 VA 
medical examiner's statement, he neither supports nor 
undermines such a relationship, asserting only that the 
etiology is unclear.  

Given that "most likely congenital" is the medical opinion 
offering the most definitive alternative to the multiple 
medical opinions suggesting that the veteran's 1954 injury is 
the cause of his current right knee disability, and that this 
opinion acknowledges traumatic change as a possible cause, 
the Board finds that the weight of the evidence supports a 
nexus between the veteran's right knee injury in service and 
his current right knee disability.  

Finally, with regard to the veteran's statement at his August 
1997 hearing that his x-rays in 1954 were normal indicating 
no in service fracture, the Board finds that he is not 
competent to interpret x-rays.  Interpretation of medical 
evidence is beyond the competence of lay persons, and absent 
the actual medical report of these x-rays, his interpretation 
is not sufficient to establish that his injury in service was 
not a fracture of the right knee.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

Given the establishment of an in service injury, and the 
presentation of competent evidence of a relationship between 
the service injury and the current right knee disability, the 
Board finds that the veteran's claim of entitlement to 
service connection for a right knee disability, identified as 
chronic fusion deformity of the proximal fibula to the 
proximal tibia, is granted.



ORDER

Entitlement to service connection for a right knee disability 
is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

